      Case 2:19-cv-02061-JAM-EFB Document 8 Filed 04/03/20 Page 1 of 2


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Charmaine Burnett
 6

 7                              UNITED STATES DISTRICT COURT

 8           EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION

 9
10 CHARMAINE BURNETT                             Case No.: 2:19-cv-02061-JAM-EFB

11                 Plaintiff,
                                                 STIPULATED REQUEST FOR
12
           vs.                                   DISMISSAL WITH PREJUDICE OF
                                                 DEFENDANT CAPITAL ONE BANK, N.A.
13
     CAPITAL ONE BANK, N.A.
14             Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                 STIPULATED REQUEST FOR DISMISSAL
      Case 2:19-cv-02061-JAM-EFB Document 8 Filed 04/03/20 Page 2 of 2


 1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 2          IT IS HEREBY STIPULATED by and between Plaintiff Charmaine Burnett and

 3 Defendant Capital One Bank, N.A., that Capital One Bank be dismissed from this action with

 4 prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), and that each party

 5 shall bear its own attorneys’ fees and costs.

 6

 7 DATED: April 3, 2020                       Gale, Angelo, Johnson, & Pruett, P.C.

 8                                            By:          /s/ Joe Angelo
 9                                            Joe Angelo
                                              Attorneys for Plaintiff
10                                            Charmaine Burnett
11
     DATED: April 3, 2020                     Ballard Spahr
12

13
                                              By:          /s/ Marcos Sasso
14                                            Marcos Sasso
                                              Attorneys for Defendant
15
                                              Capital One Bank, N.A.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                   STIPULATED REQUEST FOR DISMISSAL
